t c memo united_states tax_court james t and tiffany a manning petitioners v commissioner of internal revenue respondent docket no filed date farley p katz and charles j muller iii for petitioners daniel n price for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions we are left to decide three issues the first issue is whether payments james manning petitioner made to warrior fund llc warrior are deductible under sec_162 we hold the payments are deductible because they are ordinary and necessary business_expenses in so holding we also hold that the payments are not illegal payments under sec_162 nor are they barred from deductibility under the economic_substance_doctrine the second issue is whether petitioner generated taxable gains as a trading agent of a warrior subaccount we hold he did not because the gains belonged to warrior not petitioner the third issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that petitioners are not liable for an accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and their accompanying exhibits are incorporated by this reference petitioners are husband and wife who resided in texas at the time they filed the petition petitioners timely filed a joint federal_income_tax return for 2respondent concedes that petitioners are not taxable on dollar_figure in unreported gross_receipts or sales and that petitioners are entitled to deduct dollar_figure in professional fees petitioners concede they mistakenly deducted dollar_figure in commission rate adjustments in that were actually paid in petitioner’s career as a day trader petitioner received a bachelor’s degree in business management from southwest texas state university in shortly thereafter he entered the high-paced day trading industry day traders use software to track stock values and may trade hundreds of thousands of shares per day trying to profit from minute-to-minute changes in their value day trading is extremely risky and often results in substantial financial losses in a short time in fact many day traders buy on borrowed money increasing their risk beyond their invested capital the securities_and_exchange_commission sec warns that day traders should be prepared to lose their entire investment because of the risk of large and immediate financial losses petitioner however beat the odds and consistently made money as a day trader despite his success petitioner began to desire a more stable and less stressful job when his first child was born he began to coach other traders in while continuing to trade his own account petitioner mastered how the day trading business operates during this time petitioner then decided to open his own business and began negotiations with assent llc assent the largest national broker-dealer that provided direct-access electronic trading and other services to day traders petitioner became the initial branch manager and general securities principal gsp of assent’s office in austin texas branch office petitioner operated the branch office through a wholly owned entity james t manning llc a disregarded_entity for federal_income_tax purposes petitioner leased the offices and provided computers monitors and extremely fast t-1 lines for internet connection at the branch office petitioner’s duties as branch manager included handling compliance matters for the branch office and supervising the traders petitioner was also a class b member of assent class b members act as group leaders and recruit business to assent assent compensated petitioner for his work as a class b member by permitting him to share in the commissions generated by branch office customers petitioner was not separately compensated for serving as branch manager assent’s commission arrangement with petitioner assent charged its customers for various services including commissions on executed trades petitioner negotiated the commission rates with the customers and the customers paid the commissions directly to assent assent charged commissions as an amount per big_number shares of stock purchased or sold ie dollar_figure per big_number shares assent kept a portion of the customers’ commissions and paid the rest to petitioner assent’s commission rate was tied to the volume of shares traded through the branch office assent lowered its commission rate when the branch office reached certain tiers in the volume of shares traded all shares traded through the branch office were charged the lower rate once the share volume reached the next volume tier petitioner’s business model focused on increasing the branch office’s trading volume thereby lowering assent’s commission rate and allowing petitioner more flexibility to negotiate commissions with branch office customers accordingly petitioner actively recruited customers who were group leaders with multiple traders trading under them for example petitioner recruited mike kestler and jonathan kirkland group leaders affiliated with a different branch office of assent other group leaders were organized as limited_liability companies llcs petitioner recruited vantage capital llc vantage and warrior two high-volume llcs to trade through the branch office these llcs opened a main account with assent individual traders who were members of the llcs acted as designated trading agents and traded the funds in the main account their trading activity was tracked through individual subaccounts for accounting purposes petitioner negotiated with group leaders to determine the commission rates for each of their trading agents and these rates were assigned to the trader’s subaccount when a designated trading agent executed a trade assent would charge the llc the negotiated commission rate for that subaccount in addition petitioner brought in many individual accounts commission rate adjustments the llcs and the group leaders sought the lowest possible commission rates because they traded huge volumes of shares the branch office competed against firms nationwide to attract and keep these customers petitioner could request that assent make a commission rebate to a customer who demanded lower commissions assent routinely made commission rebates where the customer exceeded certain target levels set by a gsp or a branch manager assent required gsps and branch managers to process requests for commission rebates on an assent form petitioner requested that assent make rebates to customers on a number of occasions but they were not happy with the time it took assent to process the requests petitioner began to make payments directly to customers from his share of the commissions commission rate adjustments to keep them happy assent would have made any rebates petitioner requested provided they did not affect assent’s share of the branch office income accordingly the economics were identical for all parties whether assent processed a commission rebate or petitioner made a commission rate adjustment petitioner made commission rate adjustments for warrior vantage mr kirkland and mr kestler that depended on their trading volume warrior was the branch office’s largest customer and generated most of the branch office’s trading volume assent charged warrior an average commission of dollar_figure to dollar_figure per thousand shares traded assent kept dollar_figure as profit and paid petitioner the remaining amount petitioner agreed to make commission rate adjustments so that warrior’s net commission rate would be about dollar_figure per thousand shares traded accordingly petitioner’s net_earnings were about cents per thousand shares traded after commission rate adjustments petitioner reported the commission rate adjustments as commission adjustments on forms 1099-b proceeds from broker and barter_exchange transactions issued to each customer petitioner then deducted dollar_figure as commissions on the schedule c profit or loss from business for warrior reported all the commission rate adjustments it received as income for tax purposes petitioner maintained his books_and_records for on quickbooks petitioner wife’s mother vicki mcgee entered all the source data including checks ms mcgee mistakenly recorded two commission rate adjustments as paid on date even though petitioner actually paid them on date richard springer a certified_public_accountant prepared petitioners’ tax_return for petitioner believed that the records he provided to mr springer were accurate and they were accurate with the exception of the two commission rate adjustments that were paid in john manning and warrior john manning petitioner’s brother was a day trader with the midas touch he partnered with several day traders who desired to work with him because of his success he formed warrior in to consolidate his multiple trading partnerships under one common entity petitioner’s brother provided most of warrior’s capital from his own funds and various loans petitioner lent his brother dollar_figure to help fund the initial trading partnerships and warrior took over this debt petitioner became a preferred member of warrior giving him a priority right to repayment of the dollar_figure loan principal at a 5-percent interest rate petitioner had no right of control or management as a result of his interest warrior’s books reflected that petitioner did not share in its profits or losses petitioner received dollar_figure in interest from warrior in and he reported it petitioner continued to receive interest until the full principal was repaid the trading partners became designated trading agents of warrior each designated by a separate subaccount the trading agents were authorized to act as agents on warrior’s behalf all gains or losses on the warrior account belonged to the entity itself subject_to negotiated subaccount profit splits warrior entered into written agreements with the trading agents setting out the terms of the profit splits these terms depended on the amount of capital contributed by the individual trader if any and the trader’s experience warrior issued schedules k-1 member’s share of income credits deductions etc to its members reporting their income from profit-splitting agreements petitioner occasionally traded a warrior subaccount during his downtime to keep a presence in and check the pulse of the market his trading activity generated gains of dollar_figure during warrior was entitled to all profits generated in the subaccount petitioner invested no money in the main warrior account had no interest in the subaccount gains and never received any of those gains events after losing significant customers to better commission rates including vantage mr kirkland and mr kestler petitioner decided to reevaluate his business model petitioner had also lost individual customers who left to trade through llcs like vantage or warrior petitioner discussed changing his business structure with his brother in petitioner had found two new scanning software programs which he believed could substantially increase warrior’s trading profits petitioner advised his brother to purchase all rights to both programs and warrior did for dollar_figure each by purchasing all rights to that software warrior completely controlled it and no competitors could use it warrior’s profitability and volume increased as a result of the new software and its retention of traders improved petitioner agreed to supervise and maintain the new software for a split of warrior’s profits petitioner received no interest in warrior’s capital however assent’s compliance since assent has been subject_to numerous reviews by self-regulatory organizations sros like the national association of securities dealers nasd and various exchanges and has an excellent compliance record no complaints were ever filed by customers against the branch office or against petitioner assent’s director of compliance periodically conducted compliance reviews of the branch office and concluded that the office was generally in compliance with assent’s requirements assent has never sanctioned petitioner nor has petitioner been sanctioned by or had adverse determinations from the sec or the texas securities board genesis of respondent’s investigation despite petitioner’s excellent compliance record respondent challenges the commission rate adjustments petitioner paid to warrior respondent questioned the commission rate adjustments after investigating petitioner’s brother concerning his tax reporting position that he was a resident_of_the_united_states virgin islands usvi from through petitioner’s brother established residency in the usvi because he was persuaded that he could obtain significant tax benefits by moving there and participating in a statutory economic development program he entered into various agreements with the march group lllp a virgin islands limited_liability partnership to facilitate obtaining these tax benefits petitioner’s brother received all warrior’s income from his trading gains shares of the gains generated by other warrior traders and commission rate adjustments from petitioner he reported on the usvi returns all warrior’s income that flowed through to him through various entities except for some payments that went to the march group in addition petitioner’s brother claimed a 90-percent economic development tax_credit he stopped claiming usvi residency in when guidance was released that challenged the tax benefits he was receiving respondent issued petitioners a deficiency_notice for as a result of the investigation into his brother’s alleged tax sheltering activities in the usvi respondent’s determinations treat the commission rate adjustments paid to warrior differently from those paid to other customers because petitioner’s brother ultimately received the payments and reported them as income in the usvi petitioners timely filed a petition i introduction opinion we must now determine whether petitioner took part in his brother’s alleged tax sheltering activities in the manner alleged by respondent respondent’s determinations depend on the premise that petitioner made commission rate adjustments to warrior only to lower petitioner’s taxable_income and that these payments were funneled back to petitioner in later years we ultimately conclude that the record does not support respondent’s determinations we first address the burden_of_proof we then determine whether petitioner’s commission rate adjustments to warrior are deductible by petitioner as ordinary and necessary business_expenses under sec_162 in doing so we decide whether the commission rate adjustments were illegal payments under sec_162 or lacked economic_substance we then turn to whether petitioners must include warrior subaccount gains in gross_income we finally address whether petitioners are liable for an accuracy-related_penalty under sec_6662 ii burden_of_proof the parties disagree as to whether the burden_of_proof shifted to respondent under sec_7491 the commissioner’s determinations in the deficiency_notice are generally presumed correct and the taxpayer has the burden of proving that the commissioner’s determinations are in error rule a 290_us_111 at trial we granted petitioners’ motion to shift the burden_of_proof to respondent under sec_7491 because we found that they introduced credible_evidence substantiated items maintained required records and fully cooperated with respondent’s reasonable requests see sec_7491 and b we stand by our ruling accordingly respondent bears the burden_of_proof as to all issues relevant to petitioners’ liability for the deficiency 3the parties agree that respondent bears the burden_of_proof concerning new issues under rule and whether the commission rate adjustments were illegal payments under sec_162 respondent also bears the burden of production concerning the accuracy-related_penalty see sec_7491 4the court invited the parties to address this issue on brief we have carefully reviewed the parties’ arguments and stand by our ruling that petitioners’ challenge of a summons in federal district_court and motion for protective_order in the tax_court reflected petitioners’ legitimate discovery concerns see kohler v commissioner tcmemo_2006_152 iii deductibility of petitioner’s payments to warrior we now address whether petitioner’s commission rate adjustments to warrior are deductible under sec_162 initially we note that respondent allowed deductions to petitioner for similar payments to vantage mr kirkland and mr kestler respondent disallowed deductions for the payments to warrior under several theories involving the relationship between petitioner and his brother respondent’s primary argument is that petitioner’s payments to warrior are not deductible under sec_162 because the payments were not ordinary and necessary business_expenses respondent also makes two alternative arguments against deductibility respondent first argues that petitioner is barred from deducting the payments because they are illegal payments under sec_162 respondent then argues that the payments are not deductible because the transactions lack economic_substance we address each of respondent’s arguments in turn a ordinary and necessary business_expenses tax deductions are a matter of legislative grace and taxpayers must satisfy the specific statutory requirements for the item claimed rule a 503_us_79 292_us_435 a taxpayer is generally permitted to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 generally an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir respondent argues that petitioner’s commission rate adjustments to warrior were not ordinary because the payments ran contrary to assent’s written policies and the regulatory framework in which assent operated we disagree it is common in the day trading industry to lower commissions to attract and retain customers assent a large nationwide broker-dealer servicing day traders routinely made commission rebates when requested by a gsp or a branch manager petitioner began making direct commission rate adjustments for several customers when they complained of the untimeliness of assent’s commission rebates whether petitioner or assent paid the commission rebates did not change the economics customers demanded that their commissions be lowered and petitioner 5the parties agree that three-cornered transactions between assent petitioner and assent’s customers are not rebates for tax purposes and are subject_to the rules of deductibility negotiated the commission rate adjustments at arm’s length to keep them respondent does not challenge the ordinary nature of payments made to vantage mr kirkland or mr kestler only those made to warrior warrior was the branch office’s biggest customer and generated significant trading volume petitioner was aware that warrior could demand a very low commission rate elsewhere in addition petitioner hoped warrior’s trading would cause the branch office to meet certain volume tiers lowering assent’s commission rate petitioner could then have the flexibility to lower commissions and attract more traders the commission rate adjustments are expenses that would be expected of someone trying to increase and maintain business in the highly competitive world of day trading this is true regardless of whether the customer is warrior mr kirkland mr kestler or vantage accordingly we hold petitioner’s payments to warrior were ordinary expenses for sec_162 purposes see corrigan v commissioner tcmemo_2005_119 respondent further argues that the payments were not necessary because customers chose assent for reasons beyond the commission rates including assent’s software and because petitioner could have processed commission rate adjustments through assent again we disagree petitioner has satisfied the court that commission rates were the most critical element to customers petitioner eventually lost mr kirkland mr kestler and vantage as customers when they found better commission rates elsewhere further petitioner did not use the assent form to process volume rebate credits because his customers were dissatisfied by the untimeliness of these payments an expense may be necessary even where the taxpayer could have avoided it by pursuing a different course of conduct 708_f2d_1043 6th cir petitioner’s payments were appropriate and helpful to keep customers trading through the branch office given the highly competitive nature of the day trading industry accordingly we hold that petitioner’s payments to warrior were necessary for sec_162 purposes b illegal payments under sec_162 we now turn to whether petitioner’s commission rate adjustments to warrior while ordinary and necessary are not deductible because they are illegal payments under sec_162 respondent argues that petitioner’s payments to warrior are illegal payments under sec_162 because they were made in violation of federal_law implemented by nasd rule deductions are not allowed for payments that constitute an illegal_bribe an illegal kickback or other illegal payment under any law of the united_states the term laws of the united_states includes only federal statutes including state laws which are assimilated into federal_law by federal statute and 6we do not address whether an nasd rule can properly be considered a law of the united_states as it is unnecessary to our holding legislative and interpretive regulations thereunder sec_1 a income_tax regs the term is further limited to statutes that prohibit some act or acts for the violation of which there is a civil or criminal_penalty sec_1_162-18 income_tax regs respondent bears the burden of establishing by clear_and_convincing evidence that the commission rate adjustments constitute illegal payments see sec_162 sec_7454 rule b the nasd is a nonprofit delaware corporation registered with the sec as a national securities association the nasd serves as an sro subject_to extensive oversight supervision and control by the sec on an ongoing basis see u s c sec_78s nasd conduct rule provides a member in the conduct of its business shall observe high standards of commercial honor and just and equitable principles of trade respondent argues that petitioner’s payments to warrior were commission-sharing payments that violated nasd rule and subjected him to sanction or suspension by the nasd see dept of enforcement v ryerson complaint no c9b040033 n a s d r date holding that an nasd member violated rule when the member shared commissions with an unlicensed person who directed customers to him 7an organization’s bylaws and rules must conform to the securities exchange act of as amended to become a registered securities association u s c sec_78o-3 b respondent’s argument is misplaced first petitioner returned commissions paid_by warrior a customer to ensure that warrior continued trading through the branch office these payments were not commission-sharing payments made in return for referrals of business as in dept of enforcement v ryerson supra respondent has not otherwise met his burden of showing by clear_and_convincing evidence that petitioner’s commission rate adjustments would be classified by the nasd as commission-sharing payments or that these payments would result in petitioner’s being subject_to a civil or criminal_penalty or losing his license in fact no adverse compliance determinations were made against petitioner by assent the nasd or the sec regarding these payments further deductions are barred under sec_162 for payments that are illegal in and of themselves 41_fedclaims_134 there must be a federal or state law that the payment specifically violates id pincite the relevant statute or regulation must prohibit some act or acts sec_1_162-18 income_tax regs respondent cites no statute or regulation specifically prohibiting petitioner’s payments but relies only on a general_rule requiring ethical conduct we conclude that the payments to warrior are not illegal per se accordingly we hold that respondent has not proven by clear_and_convincing evidence that petitioner’s commission rate adjustments were illegal within the meaning of sec_162 c economic_substance we now turn to respondent’s argument that petitioner’s payments to warrior are not deductible because they lacked economic_substance the effect of disregarding a transaction for lack of economic_substance is that for taxation purposes the transaction is viewed to have never occurred at all klamath strategic inv fund llc v united_states __ f 3d __ __ 5th cir date slip op pincite see also 113_tc_254 affd 254_f3d_1313 11th cir accordingly deductions are generally prohibited for expenditures in furtherance of a transaction that is disregarded for lack of economic_substance klamath strategic inv fund llc v united_states supra at __ slip op pincite winn-dixie stores inc v commissioner supra pincite respondent argues that petitioner and john manning entered into a symbiotic business relationship intended to produce mutual tax benefits in he contends petitioner’s payments to warrior were returned to petitioner in later years that are not before the court and argues that we should use the economic_substance_doctrine to disregard petitioner’s payments to warrior we have fully examined the evidence and find that it does not support respondent’s contention petitioner has produced credible_evidence and testimony accounting for all payments he received from warrior in and later years petitioner received a return of all principal plus interest on his dollar_figure loan by the end of petitioner also received a share of warrior’s profits in later years when he became responsible for operating and maintaining new trading software he convinced warrior to purchase we conclude that the profit-splitting arrangement was attributable to petitioner’s new responsibilities at warrior and not devised for tax_avoidance purposes petitioner properly reported his portion of warrior profits reflected on schedules k-1 for and later years and was taxed on these amounts respondent also argues that petitioner’s arrangement with warrior lacked economic_substance because it was not an arm’s- length arrangement he contends that low initial commissions rather than high initial commissions with the prospect of rebates would reflect an arm’s-length arrangement we have found however that these arrangements were common practice at assent petitioner has satisfied the court that the commission rate adjustments paid to warrior were necessary and legitimate business_expenses indistinguishable from those paid to unrelated parties these payments resulted in net commissions to warrior comparable to those warrior could have negotiated directly with assent or other broker-dealers there were no strings attached accordingly we hold that the deductibility of petitioner’s payments is not barred by the economic_substance_doctrine iv subaccount trading gains we now decide whether petitioner must include gains from a warrior subaccount in gross_income for gross_income includes all income from whatever source derived unless specifically excluded from gross_income sec_61 348_us_426 respondent argues that the subaccount gains are includable in petitioner’s gross_income because other warrior traders included gains generated in their respective subaccounts respondent ignores the facts the other warrior traders included their portions of subaccount gains in gross_income because they received these gains petitioner was not entitled to the gains nor did he receive them traders who were entitled to subaccount gains had written agreements with warrior setting the terms of the profit splits they also received schedules k-1 reflecting their portions of the subaccount gains petitioner had no agreement with warrior giving him rights to a share of the subaccount gains respondent has presented no evidence to the contrary and we find petitioner’s testimony credible as to this issue in fact respondent acknowledges that the subaccount belonged to warrior and that all gains generated in the subaccount were passed through a series of entities and ultimately to petitioner’s brother we conclude that petitioner had no ownership_interest in or rights to the subaccount and never received any funds from the subaccount accordingly we hold that petitioner is not required to include the subaccount trading gains in gross_income for v accuracy-related_penalty we finally consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 petitioners are liable for an accuracy-related_penalty for any portion of an underpayment attributable to negligence or disregard of rules and regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs we have found for petitioners on all issues petitioners mistakenly deducted two commission rate adjustments in even though they were not in fact paid until the following year all of petitioners’ records were accurate and thorough except for this mistake in fact respondent conceded more than dollar_figure in alleged unreported deposits after considering the accuracy of petitioners’ records we find after considering all the facts and circumstances that petitioners are not liable for the accuracy-related_penalty under sec_6662 for 8respondent first raised the issue of whether the subaccount gains were includable in petitioner’s gross_income in the answer respondent therefore has the burden_of_proof as to this issue which we find respondent has not met in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
